UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7063



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RONALD LEE PENNIX,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg. James C. Turk, Senior District
Judge. (CR-96-763)


Submitted:   September 27, 2005           Decided:   October 4, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Lee Pennix, Appellant Pro Se. Anthony Paul Giorno, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, Michael Robert
Doucette, Kimberley Slayton White, COMMONWEALTH ATTORNEY’S OFFICE,
Lynchburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Ronald Lee Pennix appeals the district court’s order

dismissing his motion to return seized property.        We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.      See United States v.

Pennix, No. CR-96-763 (W.D. Va. June 24, 2005).         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -